Citation Nr: 1706296	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for radiating pain of the bilateral lower extremities.

4.  Entitlement to service connection for dermatitis (also claimed as pain and tingling of the bilateral lower extremities).

5.  Entitlement to service connection for chest pains.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1988 to March 1992 and from April 2001 until October 2002; from April 2004 to March 2005 and from July 2005 to February 2006.  His service from February 2006 to November 2009 was dishonorable for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection.  

The Veteran was provided a July 2016 hearing via video teleconference before the undersigned Veterans Law Judge. 

The issues of entitlement to service connection for radiating pain of the bilateral lower extremities, dermatitis (also claimed as pain and tingling of the bilateral lower extremities, chest pains, asthma, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current gastrointestinal condition was incurred in service.

2.  The Veteran's current migraine headache condition was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastroenteritis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2016).  The Board is granting the claims for service connection; therefore, no further discussion regarding VCAA notice or assistance duties is required.




Service Connection for Gastroenteritis and Migraine Headaches

The Veteran asserts that he has gastroenteritis and migraine headaches that were incurred in service.  For the reasons discussed below, the Board finds that service connection is warranted.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition to the means of granting direct service connection, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness. 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

Lastly, the Board observes the Veteran qualifies as a "Persian Gulf veteran." The Veteran's service treatment records note he served in Kuwait from February 1991 to March 1991. See 38 C.F.R. § 3.317 (e)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A service treatment record of February 1989 shows that the Veteran complained of abdominal pain, and a May 1990 service treatment record assessed gastroenteritis.  His October 2008 report of medical history notes "I have stomach problems."  He was provided a VA examination in August 2012, but the examiner merely noted that the Veteran is lactose intolerant, which is a congenital disorder for which service connection cannot be granted.  The examiner did not consider the Veteran's statement that his current gastrointestinal issues are not related to lactose intolerance because he avoids lactose.  A February 2014 private record concluded with an assessment of "IBS-stable."  A July 2016 private treatment record assesses "irritable bowel syndrome with diarrhea - status: worsening."  An August 2016 private treatment record notes that the Veteran was in the Gulf War and has been having bowel issues ever since.  A September 2016 statement by the Veteran's private physician, Dr. C.F., states that the Veteran has had episodes of diarrhea, assessed as gastroenteritis, dating back to 1990.  Therefore, giving the Veteran the benefit of the doubt, he has a diagnosis of IBS, a qualifying chronic disability, with symptoms that were noted service and are at least of moderate degree as per the Veteran's testimony and the private treatment records noting worsening diarrhea and frequent loose stool.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (noting moderate symptoms with frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent rating).  Accordingly, service connection is warranted. 

Regarding his headaches, his October 2008 report of medical history notes that he has had "lots of severe headaches."  A September 2014 private treatment record notes a diagnosis of posttraumatic chronic headaches.  The September 2016 statement of Dr. C.F. notes that the Veteran has a history of service-related migraines, which are ongoing.  The Veteran testified in his July 2016 Board hearing that the condition had its onset in approximately 2005 and that the headaches occur pretty frequently about two or three times a week.  Thus, the Veteran has headaches which he competently describes as beginning during service and are at least 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (requiring characteristic prostrating attacks averaging one in 2 months over the least several months for a 10 percent evaluation).

The competent and credible medical and lay evidence indicates that gastroenteritis and migraine headaches were incurred during the Veteran's periods of honorable service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for gastroenteritis and migraine headaches have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Service connection for gastroenteritis is granted.

Service connection for migraine headaches is granted.


REMAND

The Veteran contends that he has a current condition of the bilateral lower extremities manifested by pain, numbness, tingling and skin changes.  He noted on his October 2008 report of medical history that, "I have numbness in right leg from surgery."  A notation next to the Veteran's statement indicates, "ACL reconstruction 2001, nerve injury during surgery."  An April 2011 private treatment note from Dr. C.F. states, "he has had chronic paresthesia and has low B12 on labs."  A February 2012 VA examiner noted, "Normal examination with subjective symptoms of recurring throbbing pain of the "skin" in the sciatic dermatome pattern, alternating between the bilateral lower extremities, never rising higher than hip level.  No symptoms during today's examination."  A July 2016 private treatment record shows that the Veteran complained of low back pain radiating down both legs since 1991, and notes that B12 injections have helped.  The September 2016 statement of Dr. C.F. states that the Veteran "has known spine issues which are service related and are the cause of his lower extremity pain and paresthesias."  A VA examination is required to assist in determining the nature and etiology of the Veteran's complaints. 

The Veteran contends that he has chronic chest pains that were incurred in service.  Service treatment records show an assessment of "nonspecific T-wave abnormality" in March 2001, and "atypical CP x15 years" in October 2008.  The September 2016 statement of Dr. C.F. indicates that the Veteran has chronic chest pains that may be related to hypertension.  As there is evidence of a current condition manifested by chest pains, and an indication of chest pains in service, a VA examination is required to assist in determining the nature and etiology of the chest pains.

The Veteran asserts that his current asthma condition began in service.  On a November 1989 report of medical history, the Veteran endorsed a history of asthma and wrote, "Never hospitalized RAP age 8 no attacks in 6-7 yrs."  An October 2008 service treatment record assessed the Veteran as having asthma. A July 2016 private treatment record confirms that the Veteran has a current diagnosis of asthma, assessed as worsening.  A September 2016 statement of Dr. C.F. notes that the Veteran's asthma "dates back to at least 1988."  Thus, a medical nexus opinion is necessary to assist in determining whether asthma pre-existed service and if so, whether it was aggravated therein.  

The Veteran contends that his obstructive sleep apnea, diagnosed by private polysomnograph in September 2016, had its onset in service.  He indicated in an October 2008 service treatment record that "I have trouble sleeping, it's been like this since Gulf War."  However, private treatment records of February and August 2014 attribute his sleeping problems to his service-connected PTSD.  A VA examination is required to assist in determining the etiology of currently diagnosed sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of any currently diagnosed lower extremity nerve pain, to include any associated skin conditions.  The examiner should be requested to:

a). identify by diagnosis any nerve or skin condition of the bilateral lower extremities currently shown, and;

b). render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service. 

The examiner must specifically comment on the October 2008 service treatment records; the September 2016 statement of Dr. C.F. indicating that the conditions began in service; and the July 2016 treatment record indicating that there is an association between the lower extremity paresthesias and a vitamin B12 deficiency. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of any chest pains.  The examiner should be requested to:

a). identify by diagnosis any cardiac or pulmonary conditions currently shown, and;

b). render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the claimed chest pains are related to service. 

The examiner must specifically comment on the service treatment records showing an assessment of "nonspecific T-wave abnormality" in March 2001, and "atypical CP x15 years" in October 2008, and the September 2016 statement by Dr. C.F. indicated that chest pains are related to non-service connected hypertension.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of currently diagnosed asthma.  The examiner should be requested to:

a). Provide an opinion as to whether it is clear and unmistakable that the Veteran's asthma pre-existed service.

b.) If asthma pre-existed service, provide an opinion as to whether it is clear and unmistakable that the pre-existing disease was not aggravated (permanently increased in severity beyond the
 natural progress of the disability) during the Veteran's service.

c.) If asthma did not pre-exist service, provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that asthma is related to service. 

The examiner must specifically comment on the November 1989 report of medical history showing a history of asthma, and the September 2016 statement of Dr. C.F. indicating asthma had its onset in 1988 or earlier.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of currently diagnosed sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) currently diagnosed sleep apnea, or any other sleep disorder, is related to service. 

The examiner must specifically comment on the Veteran's statement in the October 2008 service treatment record indicating that his sleep problems had their onset during his Gulf War service, and the private treatment records of February and August 2014 which attribute his sleeping problems to his service-connected PTSD.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


